 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    THE BANK OF NEW YORK MELLON,                          Case No. 2:16-cv-1303-KJD-NJK
 8                                             Plaintiff,                     ORDER
 9           v.
10    HILLCREST AT SUMMIT HILLS
      HOMEOWNERS ASSOCIATION et al.,
11
                                           Defendants.
12
            Plaintiff Bank of New York Mellon filed its first amended complaint on April 5, 2017.
13
     The complaint listed two separate homeowners associations as defendants: Hillcrest at Summit
14
     Hills Homeowners Association and Hillcrest Homeowners Association. The bank served
15
     defendant Hillcrest at Summit Hills Homeowners Association, albeit eight days after the ninety-
16
     day time period for service expired. To date, the bank has not served Hillcrest Homeowners
17
     Association. On July 12, 2017, the Court entered a notice of intent to dismiss the complaint
18
     under FRCP 4(m) for failure to serve the two homeowners associations. ECF No. 64. Bank of
19
     New York Mellon responded to the Rule 4(m) notice and requested a retroactive extension to
20
     serve Hillcrest at Summit Hills Homeowners Association. ECF No. 66. Magistrate Judge Koppe
21
     granted the extension. See ECF No. 69. As for Hillcrest Homeowners Association, the bank
22
     admitted that it inadvertently left both associations in the caption of its amended complaint even
23
     though the bank intended to replace Hillcrest Homeowners Association entirely. ECF No. 66.
24
     ///
25
     ///
26
     ///
27
     ///
28
 1          Bank of New York Mellon admits that it did not serve the summons and complaint on
 2   Hillcrest Homeowners Association within the time allotted by the Federal Rules of Civil
 3   Procedure, and it will not suffer prejudice if the Court dismisses that association. Therefore, the
 4   action against defendant Hillcrest Homeowners Association only is dismissed without prejudice.
 5   IT IS SO ORDERED.
 6          DATED this 15th day of July 2019.
 7
                                                                   ______________________________
 8
                                                                   The Honorable Kent J. Dawson
 9                                                                  United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
